Citation Nr: 1760953	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-07 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to August 30, 2012, and in excess of 70 percent prior to November 4, 2015.

2.  Entitlement to a total disability rating due to unemployability (TDIU) due to service-connected disability, prior to February 9, 2013.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1978 to September 1981 and from September 1992 to May 1994.

This case comes to the Board of Veterans' Appeals (Board) from March 2012 and January 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) Hartford, Connecticut.  In March 2012, the RO granted the Veteran's claim for service connection for PTSD and assigned an initial 50 percent rating, effective July 21, 2011.

The RO increased the evaluation for PTSD from 50 percent to 70 percent, effective August 30, 2012, in a January 2013 rating decision.  In February 2014, the RO denied entitlement to a TDIU.

Thereafter, in a February 2017 rating decision, the RO increased the evaluation for PTSD from 70 percent to 100 percent, effective November 4, 2015.  The RO also awarded a total disability rating due to unemployability based solely on the Veteran's PTSD from February 9, 2013, until November 4, 2015.


FINDINGS OF FACT

1.  Prior to February 9, 2013, the Veteran's PTSD was manifested, at worst, by occupational and social impairment with deficiencies in most areas.

2.  As of February 9, 2013, the Veteran's PTSD was manifested by total occupational and social impairment.

3.  Prior to February 9, 2013, the Veteran's PTSD, either alone or in conjunction with her service-connected bulimia nervosa, did not render her unable to follow or secure a substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD have been met, from July 21 2011, to February 8, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2017).

2.  The criteria for a schedular rating of 100 percent for PTSD have been met from February 9, 2013, to November 3, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Code 9411 (2017).

3.  Prior to February 9, 2013, the criteria for entitlement to a TDIU were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C. A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.



PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  The Veteran is currently rated at 70 percent.  The next highest rating is 100 percent.

Under Diagnostic Code 9411 a 50 percent disability rating is warranted for PTSD when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

"Suicidal ideation appears only in the 70% evaluation criteria[;] [t]here are no analogues at the lower evaluation levels."  Also, "[b]oth passive and active suicidal ideation are comprised of thoughts:  passive suicidal ideation entails thoughts such as wishing that you were dead, while active suicidal ideation entails thoughts of self-directed violence and death."  Bankhead v. Shulkin, No. 15-2404, slip op. at 10 (U.S. Vet. App. Mar. 27, 2017) (precedential panel decision).



Evidence of more than thought or thoughts of ending one's life to establish the symptom of suicidal ideation, is not required.  In other words, a veteran need not be at a risk, whether a high or low risk, of self-harm in order to establish the criteria of suicidal ideation.  "[T]he presence of suicidal ideation alone [...] may cause occupational and social impairment with deficiencies in most areas."  Bankhead, No. 15-2404, slip op. at 11.  Also it may not be found that a claimant does not have suicidal ideation merely because he has not been hospitalized or treated on an inpatient basis, as this would impose a higher standard than the criteria in the Diagnostic Codes for mental disorders.  Bankhead, slip op. at 12.

"VA did not include in the criteria for a 70% evaluation the risk of actual self-harm. In fact, to the extent that risk of self-harm is expressly mentioned in § 4.130 at all, it is referenced in the criteria for a 100% evaluation as 'persistent danger of hurting self,' a symptom VA deemed to be typically associated with total occupational and social impairment.  38 C.F.R. § 4.130."  However, VA adjudicators are not "absolutely prohibited from considering [...] risk of self-harm in assessing [a] level of occupational and social impairment" but there must be a differentiation between suicidal ideation, which is generally indicative of a 70% evaluation, and a risk of self-harm, the persistent danger of which is generally indicative of a 100% evaluation.  Bankhead, slip op. at 12.

A 100 percent evaluation is warranted for total occupational and social impairment.  This may be due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.



The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.   Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level). 

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors.  See Vazquez-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the General Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas") (emphasis added). 

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale that reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in the rating of a psychiatric disability, though the GAF score assigned to a veteran is not dispositive of the severity of the veteran's mental health disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score must be considered in light of the actual symptoms manifested by the veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

The Board notes that the GAF scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).  VA implemented DSM-5, effective August 4, 2014, and determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Because the Veteran's increased rating claim was originally certified to the Board in September 2013, the DSM-IV is applicable to this case.

A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication, such as illogical, obscure, or irrelevant speech, or that the examinee has major impairment in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


II.  Analysis

The Veteran has asserted that she is entitled to a higher evaluation for her service-connected PTSD.  Her PTSD had been evaluated as 50 percent disabling from July 21, 2011, to August 29, 2012; 70 percent disabling from August 30, 2012, to November 3, 2015; and as 100 percent disabling from November 4, 2015, forward.  She is also in receipt of a TDIU based solely upon her PTSD from February 9, 2013, until November 3, 2015, that is, from the day following her last date of employment until the date she was awarded a 100 percent schedular rating for her PTSD.  Further, she was assigned a temporary total rating under 38 C.F.R. § 4.29 due to her PTSD from February 25, 2013 until March 31, 2013.  

The Board finds that the Veteran's PTSD more closely approximated the criteria for a 70 percent evaluation from July 21, 2011 to February 8, 2013, as it resulted in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  

For example, on VA examination in September 2011, it was determined that the Veteran suffered from a depressed mood, anxiety, panic attacks that occur more than once a week, and an inability to establish and maintain effective relationships.  In a March 2012 progress note, it was reported that the Veteran stopped taking her medication due to side effects and experienced increased difficulties.  The Veteran reported that the hospital wanted to place her in a psych ward, but she refused to go because she did not want to be in a locked unit.  She reported significant depression, bouts of crying, and increased difficulty staying asleep.  In a June 2012 progress note the Veteran noted that work was a good distraction for her, but outside of work, she reported that things were worse.  She noted that she felt as if she was "going crazy" due to an increase in her symptoms.  She reported a depressed mood, some obsessive compulsive symptoms, and disgust with herself and difficulty eating.  She also reported passive suicidal thoughts but no plan or intent.  In July 2015, she reported an increase in panic attacks and increased dissociation.  She was seen in a hospital ER after waking and being unable to speak.  In August 2012, the Veteran reported that she had trouble going to work for 20 hours a week and was due to return to her normal work schedule of 40 hours a week.  She reported a lack of motivation to do anything, intrusive memories, and not feeling safe outside of the Vet Center or her home.  She reported increased depression, sleep and concentration difficulties, and frequent and intense panic attacks.  A September 2012 Progress Note mentioned the need of continuing to monitor the Veteran's ongoing suicidal thoughts.  Of note, on VA examination in November 2012, the examiner determined that the Veteran suffered from occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  

Further, review of the claims folder indicates that the Veteran stopped working in February 2013.  See VA Form 21-8940, dated August 12, 2013.  Between August 2008 and February 2013, she had lost over 1000 hours from work as a result of her PTSD.  It appears that she worked only part time from June 2012 until February 2013.  



In view of the foregoing, a 70 percent rating is warranted for the Veteran's PTSD from July 21, 2011 to February 8, 2013.  From February 9, 2013, to November 3, 2015, the Veteran's PTSD resulted in total social and occupational impairment, thereby warranting the assignment of a 100 percent schedular rating.  The Veteran stopped working on February 8, 2013, as a result of her PTSD symptoms.  It had also been noted on VA examination in November 2012 that outside of work she kept mostly to herself.  She lived alone and only spoke to her children about two times a year and reported having virtually no relationships with friends or family any more.  As she was no longer able to work and virtually socially isolated as a result of her PTSD, the criteria for a 100 percent rating have been met.

Regarding entitlement to a schedular rating in excess of 70 percent (i.e., a 100 percent schedular rating), prior to February 9, 2013, the evidence does not support a finding of total social and occupational impairment prior to that time.  As noted above, the Veteran worked on a full-time basis until June 2012 and then on a part-time basis (20 hours a week) until leaving her job on February 8, 2013.  Thus, her PTSD did not result in total occupational impairment prior to that time.  

Likewise, entitlement to a TDIU prior to February 9, 2013, is not warranted because the Veteran worked on a full-time basis until June 2012 and then on a part-time basis (20 hours a week) until leaving her job on February 8, 2013.  Thus, her PTSD, either alone or in conjunction with her service-connected bulimia nervosa, did not render her unable to follow or secure a substantially gainful employment prior to February 9, 2013.  See 38 C.F.R. § 4.16(a) (2017).

In sum, a 70 percent rating for PTSD is warranted from July 21, 2011 to February 8, 2013, and a 100 percent schedular rating is warranted from February 9, 2013, to November 3, 2015.  The preponderance of the evidence weighs against entitlement 


to a 100 percent schedular rating for PTSD or a TDIU prior to February 9, 2013; thus, the benefit of the doubt is inapplicable.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to a 70 percent rating for PTSD from July 21, 2011, to February 8, 2013, is granted.

Entitlement to 100 percent schedular rating for PTSD from February 9, 2013, to November 3, 2015, is granted.

Prior to February 9, 2013, entitlement to a TDIU is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


